Case 5:20-cv-01088-SVW-KK Document 10-1 Filed 06/29/20 Page 1 of 2 Page ID #:31



   1   NICHOLAS M. WAJDA
   2   nick@wajdalawgroup.com
       WAJDA LAW GROUP, APLC
   3   6167 Bristol Parkway, Suite 200
   4   Culver City, California 90230
       Telephone: (310) 997-0471
   5   Facisimile: (866) 286-8433
   6   Attorney for Plaintiff
   7

   8                        UNITED STATES DISTRICT COURT

   9                      CENTRAL DISTRICT OF CALIFORNIA

  10

  11   CENGIZ SENGEL                            No. 5:20-cv-01088-SVW-KK
  12                    Plaintiff,

  13          v.

  14   COMPATTIA ROCCIA
       MANAGEMENT GROUP, LLC,
  15
                         Defendant.
  16

  17                      AFFIDAVIT FOR ENTRY OF DEFAULT
  18   I, Nicholas M. Wajda, being duly sworn, state as follows:
  19
          1. I am the attorney for Plaintiff in the above-entitled action and as such, I am
  20
             familiar with the billing, records, events, and pleadings in this matter.
  21

  22      2. On June 4, 2020, a process server named Michael Hadden served Jordan
  23
             Parker, Defendant’s representative, a copy of the Summons and Complaint.
  24
          3. A responsive pleading to the Complaint was due on June 26, 2020. No
  25

  26         response was tendered within the time allowed by law nor has the Defendant
  27
             sought additional time within which to respond.
  28
                                                  1
Case 5:20-cv-01088-SVW-KK Document 10-1 Filed 06/29/20 Page 2 of 2 Page ID #:32



   1     4. As required by the Service Members Civil Relief Act of 2003, I have
   2
            confirmed that the Defendant is not currently in active military service.
   3

   4     5. To my best information and belief, Defendant is not an infant or an

   5        incompetent person.
   6

   7

   8
                                            /s/ Nicholas M. Wajda
                                            Nicholas M. Wajda
   9                                        Counsel for Plaintiff
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                2
